Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to bé served and filed on or before September 12, 1961, with notice of argument for the October 1961 Term of this court, said appeal to be argued or submitted whén reached. Motion for an enlargement of time granted insofar as to extend the timé for plaintiffs-*957appellants to serve and file the record on' appeal and appellants’ points to and including September 12, 1961, with notice of argument for the October 1961 Term of this court, said appeal to be argued or submitted when reached. Concur—McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.